PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Islava et al.
Application No. 16/256,351
Filed: January 24, 2019
For: ADJUSTABLE RESUSCITATION DEVICE AND METHOD FOR USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 19, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed June 29, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on September 30, 2021. A Notice of Abandonment was mailed on October 14, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B – Fee(s) Transmittal form with the issue fee payment of $600.00; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions